This is a suit for $111, the balance due on the purchase price of a radio. The defendant resists payment upon the ground that the radio was bought by some one else, one Huey Peters. The plaintiff counters by claiming that Huey Peters and Isaac Tillman are one and the same individual, the name "Peters" being assumed by Tillman when it suited his whim or convenience.
The evidence as to whether Tillman masqueraded as Peters is conflicting, although it preponderates in favor of the affirmative; but there is no doubt in our minds but that the defendant Isaac Tillman bought the radio. Whether as Peters or Tillman is immaterial, for he is positively identified by at least three witnesses. This was the view of the trial court, as indicated by its judgment in favor of the plaintiff, and our conclusion is that it is correct.
Consequently, and for the reasons herein assigned, the judgment appealed from will be affirmed.
Affirmed.